                                                                    October 8, 2020


BY ECF
Hon. Deborah L. Boardman
United States District Court
101 West Lombard Street, 3C
Baltimore, Maryland 21201

               Re:    The Estate of Malcolm J. Bryant v. Baltimore City Police Dep’t, et al.,
                      No. 1:19-cv-00384-ELH

Dear Judge Boardman:

       Plaintiff writes to address the Court’s question from today’s discovery conference as to
whether limitations should be placed on counsel’s mode of examination of Tyeisha Powell at her
deposition scheduled for October 14, 2020. There should not be.
        This § 1983 suit seeks to hold BPD officers responsible for sending Malcolm Bryant, an
innocent man, to prison for nearly 17 years. In 2016, after post-conviction DNA testing
exonerated Mr. Bryant and the Baltimore City State’s Attorney’s Office (SAO) conducted an
independent reinvestigation of the case, the SAO found Mr. Bryant was actually innocent and
agreed to vacatur of his wrongful conviction. Tyeisha Powell is not only the key eyewitness to
the crime in this case, she was also the only witness to incriminate Mr. Bryant at trial.
Nevertheless, when interviewed on the day of the crime she was barely able to give a description
of the perpetrator—a man who, given Ms. Powell’s description of the crime, Ms. Powell was
barely able to see. At her deposition, Plaintiff’s counsel has no interest in causing Ms. Powell
any distress. But through respectful questions, Plaintiff’s counsel must be permitted to explore
how, over the course of a police investigation, it came to be that Ms. Powell went from not being
able to describe the perpetrator’s face with any specificity to positively identifying an innocent
man, Mr. Bryant. In doing so, Plaintiff intends to ask Ms. Powell about topics such as her
memory of the crime, her pretrial interactions with third-party witnesses, including the other
victim’s family members, and her interactions with police officers and prosecutors, including her
many interactions with Defendant Ritz. And Ms. Powell may have other useful information
about the crime and police investigation that, given her unwillingness to communicate with
counsel outside of a deposition, may only be elicited during the examination. Moreover, through
respectful questions, we must be permitted to not only elicit her account of key elements
regarding the crime and investigation, but also probe the reliability of that testimony, including
by showing Ms. Powell past statements and testimony she gave during the police investigation
and criminal proceedings.
       It was unclear from the back and forth today precisely what types of limitations the Court
was contemplating imposing on Plaintiff’s examination at the deposition. But we respectfully
suggest no limitations of the kind Defendants suggested would be appropriate. It is telling that
defense counsel—experienced litigators—were unable to provide any example of another court
doing what they have requested this Court do: impose pre-deposition limitations on the use of
leading questions or cross-examination of a crucial third-party witness. In our own collective
decades of practice in federal courts around the country, we have neither had such limitations
imposed in our own cases nor located any similar examples in our own legal research. What
Defendants are requesting appears truly unprecedented. We submit that both the truth-seeking
goal of the discovery process and the fair and efficient administration of justice are best served
by not imposing any limitations on the form of the question Plaintiff’s counsel may ask at Ms.
Powell’s deposition.
       I.      Leading questions are appropriate at Ms. Powell’s deposition.
        Under Federal Rule of Evidence 611, leading questions are permitted “as necessary to
develop the witness’s testimony,” and ordinarily should be permitted “on cross-examination” and
“when a witness calls a hostile witness, an adverse party, or a witness identified with an adverse
party.” The advisory committee notes expand that leading questioning is appropriate for “[t]he
witness who is hostile, unwilling, or biased…[or] the witness whose recollection is exhausted.”
Fed. R. Evid. 611 advisory committee’s notes to 1972 proposed rules; see also Fed. R. Evid. 611
advisory committee’s notes to 1974 enactment (clarifying this rule intends “that leading
questions could be asked of a hostile witness or a witness who was unwilling or biased and even
though that witness was not associated with an adverse party”).
        Although we do not yet know what Ms. Powell’s demeanor will be during the deposition,
we already have strong indications she qualifies as a “hostile witness or a witness who was
unwilling or biased.” Ms. Powell has expressed frustrations with respect to Mr. Bryant’s
exoneration and has indicated she does not wish to be contacted in any manner in reference to
this case. Despite repeated attempts, Ms. Powell has refused to have any communication with
representatives of Plaintiff in advance of her deposition. As Wright and Miller explains, this
alone is a significant indication of hostility which makes leading questions appropriate: “The
witness’s refusal to meet with the direct examiner before trial to prepare for his testimony may
be particularly important since the refusal suggests hostility and the inability to prepare reduces
the likely impact of suggestive questions at trial.” 28 Charles Alan Wright & Arthur R. Miller,
Federal Practice & Procedure § 6168(c), Westlaw (database updated April 2020).
        The most analogous case Plaintiff could find, McCaffrey v. City of New York, endorsed
the use of leading questions as proper in similar circumstances. No. 11 CIV. 1636 RJS, 2013 WL
494025, at *7–8 (S.D.N.Y. Feb. 7, 2013). There, as here, the plaintiff in a civil rights case
deposed a third-party witness who was obviously reluctant to attend the deposition, and defense




                                                 2
counsel objected that deposition questions were impermissibly leading.1 First, the court held the
challenged questions—which merely presented the witness with her own prior unsworn
statements contradicting her deposition testimony and asked follow-up questions about them—
were not leading. But the court continued that, even if the questions had been leading, that would
have been proper, as the court had “little difficulty determining from the deposition transcript
that [she] was a hostile witness.” Id. at 8. So too, here, Plaintiff’s counsel should not be limited
in asking leading questions of this witness who is already known to be “hostile or unwilling.”
       II.     Plaintiff is permitted to impeach Ms. Powell at her deposition.
        In addition, the Federal Rules of Evidence are clear that “[a]ny party, including the party
that called the witness, may attack the witness’s credibility.” Fed. R. Evid. 607; see also United
States v. Sesere, 413 F. App'x 653, 659 (4th Cir. 2011) (noting the Fourth Circuit has
specifically recognized that “[a] party may impeach its own witness [under Rule] 607”) (quoting
United States v. Henderson, 717 F.2d 135, 137 (4th Cir.1983)).
        And such permissible impeachment is broad; it can encompass, for example
“demonstration of bias…or motive to testify in a particular fashion;” “demonstration of
incapacity to perceive, remember or relate;” “impeachment by contradiction;” and
“impeachment by prior inconsistent statement.” See Behler v. Hanlon, 199 F.R.D. 553, 556 (D.
Md. 2001) (discussing various forms of impeachment at length). Furthermore, “a witness may
be impeached by contradiction in several ways: ‘close questioning’ to elicit concessions of errors
in testimony during direct; questioning a witness about the substance or implications of evidence
already produced during the case to suggest contradictions; confronting the witness with his or
her own contradictory prior statements; and calling another witness or introducing other
extrinsic contradicting evidence.” Behler, 199 F.R.D. at 558.
       Information “need not be admissible in evidence to be discoverable.” Fed. R. Civ. P.
26(b)(1). Given Ms. Powell’s unwillingness to talk to counsel outside a deposition, our only
opportunity to discover evidence that might be admissible to impeach her testimony at trial is at
the deposition. We will not know whether questioning will lead to permissible impeachment
evidence until we have asked the question. Or her deposition testimony could suggest that other
evidence exists elsewhere, which further discovery could produce in admissible form.
        We respectfully suggest the limitations contemplated during today’s hearing—
essentially, requiring a narrative answer from the witness first, and limiting or prohibiting the use
of leading questions—are both inappropriate under the federal rules and counter-productive.
First, Plaintiff’s counsel is keenly aware of the limited time available for this deposition, as well
as the inability to gather information or testimony from this witness in any other way, given her

1
 “For instance, when asked by Plaintiff’s counsel if she wanted to be at the deposition, [the
witness] responded: ‘I’ve already been through this and I’m done, I’m tired, I have a life, I have
things to do, this wasn’t my fault, I’m not benefitting from this, it’s not ... giving me anything ....
I feel like it’s a waste of time; I could be doing something else.’” McCaffrey, No. 11 CIV. 1636
RJS, 2013 WL 494025, at *8.
                                                    3
unwillingness to communicate with us outside of a deposition. To limit the intrusion on Ms.
Powell’s time, we want to focus the examination on key relevant areas, not elicit a narrative
response that may cover many topics not significant to our dispute. Rather, we would intend to
direct Ms. Powell to specific areas, either where she has already provided testimony in the past
(and probe any inconsistencies or implausibilities in her answers) or where she has not been
asked questions under oath. Second, asking for a purely narrative response poses special
problems here, where the events in question happened so many years ago such that her
recollection will almost certainly have to be refreshed. And Ms. Powell, a lay witness, is unlikely
to know what facts may be of particular significance to the legal claims, so an undirected
narrative may well omit key information. Moreover, limitations on impeachment are particularly
unfair here, where Defendants have made clear they intend to use Ms. Powell’s testimony to
argue Mr. Bryant is actually guilty, despite his exoneration.
        In contrast, the dangers sought to be avoided in the limitation on leading questions—that
the witness may simply adopt any suggestion provided by questioning counsel—is exceptionally
unlikely here, where the witness not only is not friendly to Plaintiff’s counsel but will be
represented by her own lawyer. The few cases we could find disapproving of the use of leading
questions in a deposition involved circumstances—like that in the one case Defendants cited in
their motion—in which counsel was asking leading questions at a deposition of a witness clearly
identified with and likely to take the lead from the questioning lawyer, most typically the
lawyer’s own client. That is a far cry from the situation here.
        Finally, the alternatives suggested at today’s hearing pose practical problems. The
general rule is any objections as to the form of the question at a deposition are noted, but the
examination proceeds. Fed. R. Civ. P. 30(c)(2). And counsel are prohibited from making
speaking objections or instructing witnesses not to answer questions. D. Md. Discovery
Guidelines 6(b), 6(d). As a result, questioning at depositions is necessarily more flexible than the
presentation of evidence at trial. Indeed, Wright and Miller advises that although Rule 30(c)(1)
“directs that the examination and cross–examination proceed as permitted at trial, so that leading
questions are allowed with adverse witnesses…[t]he language ‘as permitted at trial’ does not,
however, limit the manner in which a party may depose any witness.” 8 Charles Alan Wright &
Arthur R. Miller, Federal Practice & Procedure § 2113, Westlaw (database updated April
2020). In other words, counsel are necessarily provided more leeway to question during
depositions, where there is no court available to rule contemporaneously on objections and no
jury to be prejudiced by the admission of improper evidence. Nor is there any prejudice to an
improperly asked question, because the Court can always rule later that the elicited testimony is
inadmissible.
       On the other hand, the prejudice to Plaintiff if counsel cannot fully test Ms. Powell’s
testimony at her deposition—the only opportunity we may ever have—would be extreme. “The
importance of credibility of witnesses to the trial of cases cannot be overstated.” Behler, 199
F.R.D. at 556. “Depositions provide an important crucible for determining whether or not the
information has been both fully and accurately revealed through employment of the art of cross-

                                                 4
examination.” UAI Tech., Inc. v. Valutech, Inc., 122 F.R.D. 188, 190 (M.D.N.C. 1988). But the
deposition cannot serve that truth-seeking function if Plaintiff’s counsel is not permitted to
impeach Ms. Powell at her deposition, including through the use of leading questions.


                                                   Respectfully,

                                                   ___________/s/_____________________
                                                   Nick Brustin (Pro hac vice)
                                                   Anna Benvenutti Hoffmann (Pro hac vice)
                                                   Amelia Green (Pro hac vice)
                                                   Yasmin Dagne (Pro hac vice)
                                                   Neufeld Scheck & Brustin, LLP
                                                   99 Hudson Street, 8th Floor
                                                   New York, NY 10013
                                                   nick@nsbcivilrights.com
                                                   anna@nsbcivilrights.com
                                                   amelia@nsbcivilrights.com
                                                   yasmin@nsbcivilrights.com
                                                   T: (212) 965-9081/ F: (212) 965-9084

                                                   Joshua R. Treem (Bar No. 00037)
                                                   Jean Zachariasiewicz (Bar No. 19734)
                                                   Chelsea J. Crawford (Bar No. 19155)
                                                   Anisha Queen (Bar No. 20766)
                                                   Brown, Goldstein & Levy, LLP
                                                   120 E. Baltimore Street, Suite 1700
                                                   Baltimore, Maryland 21201
                                                   jtreem@browngold.com
                                                   jmz@browngold.com
                                                   ccrawford@browngold.com
                                                   aqueen@browngold.com
                                                   T: (410) 962-1030/ F: (410) 385-0869

                                                   Attorneys for Plaintiff




                                               5
